W.D. GEHL/GEHL SUPPLEMENTAL RETIREMENT BENEFIT AGREEMENT

INDEX

Page SECTION 1. DEFINITIONS   1 SECTION 2. SUPPLEMENTAL RETIREMENT BENEFITS 3
SECTION 3. PRE-RETIREMENT DEATH BENEFIT 3 SECTION 4. NON-COMPETITION REQUIREMENT
4 SECTION 5. CHANGE IN CONTROL 4 SECTION 6. NO RIGHTS OF EMPLOYMENT 4 SECTION 7.
EMPLOYEE’S RIGHTS NON-ASSIGNABLE 4 SECTION 8. COMPANY NOT REQUIRED TO FUND THIS
AGREEMENT 5 SECTION 9. ADMINISTRATION 5 SECTION 10. SUCCESSORS AND ASSIGNS 5
Signatures 5

--------------------------------------------------------------------------------

WILLIAM D. GEHL/GEHL COMPANY
SUPPLEMENTAL RETIREMENT BENEFIT AGREEMENT

        THIS AGREEMENT, made this 15th day of December, 1995, by and between
GEHL COMPANY, West Bend, Wisconsin (hereinafter referred to as the “Company”),
and William D. Gehl, of Milwaukee, Wisconsin (hereinafter referred to as the
“Employee”):

W I T N E S S E T H:

        WHEREAS, the Employee is currently employed by the Company in the
capacity of President and Chief Executive Officer and in such position can
contribute materially to its continued growth and development and to its future
financial success; and

        WHEREAS, the Company desires to insure insofar as possible that the
Company will have the benefit of the Employee’s full services and executive
capacities for future years;

        NOW, THEREFORE, in consideration of services rendered by the Employee to
the Company, it is agreed as follows:

        Section 1.    Definitions.

        (a)     “Average Monthly Compensation” means one-sixtieth (1/60th) of
the Employee’s base salary and cash bonus from the Company for the highest five
(5) calendars years within the last ten (10) completed calendar years preceding
the date of the Employee’s termination of employment with the Company. In the
event the Employee does not have five (5) calendar years of employment, only the
number of full months from the date of hire through the December preceding
termination of employment shall be used to determine Average Monthly
Compensation. Cash bonus means the cash distributed to the Employee during a
calendar year pursuant to Exhibit A of the Employment Agreement. Base salary and
cash bonus for this purpose include any salary reduction deferrals pursuant to a
cash or deferred arrangement or a cafeteria plan pursuant to Internal Revenue
Code (“Code”) Sections 401(k) or 125.

        (b)     “Beneficiary” means the person, trust and/or other entity
designated by the Employee on the form most recently filed with the Secretary of
the Company prior to the Employee’s death. In the event no validly designated
beneficiary survives the Employee by at least one year, the Beneficiary shall be
the Employee’s estate. In the event the last designated beneficiary survives the
Employee by more than one year, the Beneficiary shall be the estate of such last
designated beneficiary.

--------------------------------------------------------------------------------

        (c)     “Disability” means a physical or mental condition which totally
and presumably permanently prevents the Employee from engaging in any
substantially gainful activity as determined in accordance with Section 4.03 of
the Gehl Company Retirement Income Plan “B”.

        (d)     “Employment Agreement” means the Employee’s employment agreement
effective July 1, 1995.

        (e)     “Other Benefits” means the sum of:

  (i) the Employee’s normal retirement age accrued monthly benefit as determined
in accordance with Section 5.02(a) of the Gehl Company Retirement Income Plan
“B” or its successor as in effect at the time benefits commence hereunder
pursuant to Section 2(b).


  (ii) the monthly amount available to the Employee under the provisions of
Title 11 of the Social Security Act (or its successor) as in effect on, and
calculated based on his actual earnings history for Social Security benefits as
of, the date benefits hereunder commence pursuant to Section 2(b) below and
assuming commencement with the month following attainment of age sixty-five
(65).


        (f)     “Vested Percentage” means the percentage of the supplemental
retirement benefit in Section 2 earned by the Employee, subject in any event to
the forfeiture provision of Section 4 and the change in control provision of
Section 5. The Vested Percentage is one hundred percent (100%) in any of the
following circumstances:

  (i) after the Employee completes five (5) years of Vesting Service;


  (ii) if the Employee suffers a Disability; or


  (iii) if the Employee retires from the Company after attainment of age
sixty-two (62).


In the event an Employee does not have a Vested Percentage of one hundred
percent (100%), he shall receive ten percent (10%) for each complete year of
Vesting Service.

-2-

--------------------------------------------------------------------------------

        (g)     “Vesting Service” means the period of the Employee’s consecutive
employment with the Company from November 24, 1992 through the date of
termination of employment.

        Section 2.    Supplemental Retirement Benefits.

        (a)     The amount of the monthly supplemental retirement benefit shall
be the Employee’s Vested Percentage times an amount equal to:

  (i) fifty percent (50%) of the Employee’s Average Monthly Compensation, less


  (ii) the Employee’s Other Benefits.


        (b)     The monthly supplement shall be payable to the Employee
commencing as of the first day of the month following the earlier to occur of:

  (i) age sixty-five (65); or


  (ii) the later of termination of employment from the Company or age sixty-two
(62).


The supplement shall continue to be paid to the Employee for a period of fifteen
(15) years.

        (c)     In the event the Employee commences receiving the supplement but
dies prior to the end of the payment period, the remaining monthly payments in
the fifteen (15)-year period shall be made to the Beneficiary.

        (d)     In the event the Employee dies after termination of employment
from the Company but prior to the commencement of benefits pursuant to (b)
above, the monthly supplement calculated pursuant to subsection (a) above shall
be paid to the Beneficiary for the fifteen (15)-year period commencing as of the
first day of the month following the later to occur of the Employee’s death or
the date the Employee would have attained (or if applicable, did attain) age
sixty-two (62).

        Section 3.    Pre-Retirement Death Benefit.

        (a)     In the event the Employee dies prior to commencement of the
supplemental retirement benefit under Section 2(b) above and while employed by
the Company, in lieu of any payment pursuant to Section 2 above, a
pre-retirement death benefit shall be paid to the Beneficiary.

-3-

--------------------------------------------------------------------------------

        (b)     The death benefit shall be comprised of ten (10) payments, the
first being due as of the last day of the month following the Employee’s death.
Each succeeding payment shall be made on successive anniversaries of the first
payment due date.

        (c)     The amount of each of the ten (10) payments shall be 3.6 times
the Employee’s Average Monthly Compensation as of the Employee’s date of death
(i.e., thirty percent (30%) of the Employee’s Average Monthly Compensation
annualized).

        Section 4.    Non-Competition Requirement. Employee agrees that for a
period of two (2) years after termination of active employment hereunder, the
Employee shall not, except as permitted by the Company’s prior written consent,
engage in, be employed by, or in any way advise or act for, or have any
financial interest in any business which is in substantial direct competition
with the Company as such term is defined in the Employment Agreement. If the
Employee shall fail to comply with any of the foregoing conditions, he shall
forfeit all right to any payments pursuant to Section 2 hereof which would
otherwise be payable to him thereafter.

        Section 5.    Change in Control. Notwithstanding the definition of
Vested Percentage in Section 1 hereof, an Employee shall be one hundred percent
(100%) vested, subject to Section 4, in the event there is a change in control
of the Company as defined in the Employment Agreement.

        Section 6.    No Rights of Employment. Nothing herein contained shall be
deemed to confer upon the Employee any right to continue in the employ of the
Company nor to interfere with the right of the Company to terminate his
employment at any time.

        Section 7.    Employee’s Rights Non-Assignable. Neither the Employee nor
the Beneficiary shall have the power to transfer, assign, anticipate, alienate,
sell, pledge, mortgage, or otherwise encumber in advance any of the payments
provided in this Agreement; nor shall any of said payments nor any assets of the
Company, including any insurance policies owned by the Company, be subject to
attachment, garnishment or seizure for the payment of any of the recipient’s
debts, judgments or other obligations arising by operation of law or in the
event of bankruptcy, insolvency or otherwise.

-4-

--------------------------------------------------------------------------------

        Section 8.    Company Not Required to Fund This Agreement. The Company
is not obligated to set aside or credit the Employee or the Beneficiary with
funds to provide for the payment of the amounts due under this Agreement, and
nothing in this Agreement shall be construed as creating a trust fund of any
kind for the benefit of the Employee or the Beneficiary. The Employee or
Beneficiary have the status of general unsecured creditors of the Company, and
this Agreement constitutes a mere promise by the Company to make future benefit
payments in accordance with the terms hereof. It is the intention of the parties
that this Agreement is unfunded for purposes of the Code and Title I of the
Employee Retirement Income Security Act of 1974, as amended.

        Section 9.    Administration. This Agreement shall be administered by
the Gehl Company Compensation and Benefits Committee (herein referred to as the
“Committee”). If the Employee is also a Committee member, he shall abstain from
any deliberations or vote on any matter in connection with this Agreement.

        Section 10.    Successors and Assigns. This Agreement shall inure to and
be binding upon the successors and assigns of the Company.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

Attest: GEHL COMPANY

/s/ Michael J. Mulcahy /s/ Arthur W. Nesbitt Its:  Secretary Its:  Chairman of
the Board

/s/ Michael J. Mulcahy /s/ William D. Gehl Witness as to William D. Gehl
Employee

-5-

--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO THE WILLIAM D. GEHL/GEHL COMPANY
SUPPLEMENTAL RETIREMENT AGREEMENT
DATED AS OF DECEMBER 15, 1995.

        THIS AMENDMENT is made by and between Gehl Company (“GEHL”), a Wisconsin
corporation with its principal place of business in West Bend, Wisconsin, and
William D. Gehl, (“Employee”) as of April 20, 2000.

RECITALS

        WHEREAS, GEHL and Employee wish to amend the Supplemental Retirement
Agreement between the parties dated as of December 15, 1995.

        NOW, THEREFORE, in consideration of the mutual promises and agreements
set forth herein, the parties agree as follows:

        Section 2, Supplemental Retirement Benefits (a) (i) shall be revised to
read as follows: sixty percent (60%) of the Employee’s Average Monthly
Compensation, less . . .

        Section 3, Pre-Retirement Death Benefit (c) shall be revised to read as
follows: The amount of each of the ten (10) payments shall be 4.8 times the
Employee’s Average Monthly Compensation as of the employee’s date of death
(i.e., forty percent (40%) of the Employee’s Average Monthly compensation
annualized).

        Section 11, Acceleration shall be added as follows: In the event that
payment of the benefits provided by Section 2 hereunder is accelerated in a
present value payment pursuant to the Change in Control Section of the
Employee’s Employment Agreement, all other benefits and provisions hereof shall
be deemed terminated.

        IN WITNESS WHEREOF, GEHL has caused this Agreement to be executed by its
duly authorized officers, and Employee has hereunto set his hand, all as of the
date set forth above.

  GEHL COMPANY


  /s/ Fred M. Butler
Its Director


  /s/ William D. Gehl
Employee


--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO THE WILLIAM D. GEHL/GEHL COMPANY
SUPPLEMENTAL RETIREMENT AGREEMENT
DATED AS OF DECEMBER 15, 1995

        THIS AMENDMENT is made by and between Gehl Company (“GEHL”), a Wisconsin
corporation with its principal place of business in West Bend, Wisconsin, and
William D. Gehl, (“Employee”) as of February 23, 2007.

RECITALS

        WHEREAS, GEHL and Employee wish to amend the Supplemental Retirement
Agreement between the parties dated as of December 15, 1995 and as amended as of
April 20, 2000.

        NOW, THEREFORE, in consideration of the mutual promises and agreements
set forth herein, the parties agree as follows:

        Section 3, Pre-Retirement Death Benefit shall be revised to read as
follows:

        (a)     In the event the Employee dies prior to commencement of the
supplemental retirement benefit under Section 2(b) above and while employed by
the Company, a pre-retirement death benefit shall be paid to the Beneficiary in
lieu of any payment pursuant to Section 2 above.  The amount and form of such
pre-retirement death benefit shall be pursuant to either (b) or (c) below,
depending upon which subsection is determined by the Company to provide the
larger benefit.  Such determination shall be made by the Company by comparing
the present values of the benefits as of the date of the Employee’s death, using
as the applicable discount rate the interest rate that would be used under the
Gehl Company Retirement Income Plan “B” to calculate the amount of a lump sum
distribution to be made on such date of death.

        (b)     The alternative pre-retirement death benefit payable pursuant to
this subsection is comprised of ten (10) annual payments, the first being due as
of the last day of the month following the month of the Employee’s death and the
remaining payments being due on successive anniversaries of the first payment
due date.  The amount of each of the ten (10) payments shall be 4.8 times the
Employee’s Average Monthly Compensation as of the Employee’s date of death
(i.e., forty percent (40%) of the Employee’s Average Monthly compensation
annualized).

        (c)     The alternative pre-retirement death benefit payable pursuant to
this subsection is the benefit that would have been paid to the Beneficiary
pursuant to Section 2(d) if the Employee had terminated employment immediately
prior to the Employee’s death.

        IN WITNESS WHEREOF, GEHL has caused this Agreement to be executed by its
duly authorized officers, and Employee has hereunto set his hand, all as of the
date set forth above.

  GEHL COMPANY


  /s/ John T. Byrnes
Its Director


  /s/ William D. Gehl
Employee
